PER CURIAM.
This is an appeal in a habeas corpus proceeding from a decree of the District Court affirming an order oí a United States commissioner finding probable cause for the removal of the appellants to the Northern District of Illinois to answer to an indictment for conspiracy. In the District Court Judge Brewster, in an opinion delivered March 13, 1924 (4 F.[2d] 575), carefully considered the questions presented, and, after due consideration, we are of the opinion that tiie conclusion reached and the reasons therefor are correct. The decree of the District Court b affirmed.